Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hognaland (US 9,422,108).

Regarding claim 1, Hognaland discloses a load handling device comprising: 
a housing (Fig.3) comprising two lateral sides, a front side, a back side, and a top side that together form part of an external structure that at least partly encloses an inner portion of the housing (Fig.3); 
a first plurality of wheels (12) configured to engage a first set of rails of a grid frame (13) and comprising a first pair of wheels and a second pair of wheels located on an opposite side of the housing from the first pair of wheels (Fig.3), the first set of rails being configured to guide movement of the housing in a first direction along a top level of the grid frame (Figs.6,8-9), the grid frame comprising a three-dimensional storage structure configured to store stacks of containers beneath the top level of the grid frame (Figs.6,8-9), one or more of the first pair of wheels being visible from a first area outside of the housing and one or more of the second pair of wheels being visible from a second area outside of the housing (Fig.3); 

a container lifting device (9) positioned in the inner portion of the housing and comprising a container-lift motor configured to lift a container from one of the stacks of containers within the three-dimensional storage structure and fully into a container receiving space of the inner portion of the housing (Fig.8); and 
a wheel lifting device positioned in the inner portion of the housing and comprising a wheel-lift motor configured to raise and lower the first plurality of wheels with respect to the second plurality of wheels to selectively engage the first plurality of wheels with the first set of rails or selectively engage the second plurality of wheels with the second set of rails (Col.2, lines 25-30), 
wherein the wheel-lift motor is positioned above the container receiving space and operably connected to the first plurality of wheels via a mechanical connection (within case 5, Fig.3), and the wheel-lift motor is configured to push the mechanical connection to lower the first plurality of wheels (Col.2, lines 25-30).

Regarding claim 13, Hognaland discloses a load handling device comprising: 
a housing (Fig.3)comprising two lateral sides, a front side, a back side, and a top side that together form part of an external structure that at least partly encloses an inner portion of the housing (Fig.3); 
a first plurality of wheels (10) configured to engage a first set of rails of a grid frame, the first set of rails being configured to guide movement of the housing in a first direction along a top 
a second plurality of wheels (11) configured to engage a second set of rails of the grid frame, the second set of rails being configured to guide movement of the housing in a second direction perpendicular to the first direction along the top level of the grid frame, the first plurality of wheels being configured to be raised and lowered with respect to the second plurality of wheels (Figs.6,8-9); 
a container lifting device (9) positioned in the inner portion of the housing and comprising a container-lift motor configured to lift a container from one of the stacks of containers within the three-dimensional storage structure and fully into a container receiving space of the inner portion of the housing (Fig.8); and 
a wheel lifting device positioned in the inner portion of the housing and comprising a wheel-lift motor configured to raise and lower the first plurality of wheels with respect to the second plurality of wheels to selectively engage the first plurality of wheels with the first set of rails or selectively engage the second plurality of wheels with the second set of rails (Col.2, lines 25-30), the wheel-lift motor being positioned between the container receiving space and the top side of the housing (within case 5, Fig.3), 
wherein at least two of the first plurality of wheels each have (i) an outer side that is visible from a first area outside of the housing (Fig.3) and (ii) an inner side that is located adjacent to a perimeter of the container receiving space (Fig.3), and at least two of the second plurality of wheels each have (i) an outer side that is visible from a second area outside of the housing and (ii) an inner side that is located adjacent to the perimeter of the container receiving space (Fig.3).

Regarding claim 2, Hognaland further discloses the wheel-lift motor is configured to draw the mechanical connection to raise the first plurality of wheels and cause the second plurality of wheels to engage with the second set of rails (Col.2, lines 25-30).

Regarding claim 3, Hognaland further discloses the wheel-lift motor is configured to push the mechanical connection to engage the first plurality of wheels with the first set of rails and lift the second plurality of wheels from the second set of rails (Col.2, lines 25-30).

Regarding claim 4, Hognaland further discloses the mechanical connection is configured to extend along opposite sides of the container receiving space (within case 5, Fig.3).

Regarding claim 5, Hognaland further discloses wherein at least two of the first plurality of wheels each have (i) an outer side that is visible from the first area outside of the housing (Fig.3) and (ii) an inner side that is located adjacent to a perimeter of the container receiving space (Fig.3), and at least two of the second plurality of wheels each have (i) an outer side that is visible from the second area outside of the housing (Fig.3) and (ii) an inner side that is located adjacent to the perimeter of the container receiving space (Fig.3).

Regarding claims 6 and 14, Hognaland further discloses a gripper device configured to grip the container (Fig.8).

Regarding claims 7 and 15, Hognaland further discloses the gripper device is suspended from a plurality of cables configured to vertically raise and lower the gripper device (Col.5, lines 37-48).

Regarding claims 8 and 16, Hognaland further discloses the container lifting device is positioned in the inner portion of the housing between the container receiving space and the top side of the housing (Fig.8).

Regarding claims 9 and 17, Hognaland further discloses the housing has a cuboid shape (Fig.3).

Regarding claim 10, Hognaland further discloses in combination with the grid frame (Fig.6).

Regarding claim 11, Hognaland further discloses the first set of rails is part of a first set of tracks, and the second set of rails is part of a second set of tracks (Figs.6,9).

Regarding claim 12, Hognaland further discloses the container is configured to fit between two consecutive rails of the first set of rails and two consecutive rails of the second set of rails (Figs.6,9).

Regarding claim 18, Hognaland further discloses in combination with the grid frame and the one of the stacks of containers from which the container is lifted (Figs.1,6).

Regarding claim 19, Hognaland further discloses the inner portion of the housing is unable to contain another container of the one of the stacks of containers when the container is positioned in the inner portion of the housing (Fig.8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652